DETAILED ACTION
This office action response the amendment application on 05/10/2022.
Claims 1- 30 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 10 May, 2022.  No Claims have been amended.  Claims 1- 30 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
The applicant argues see page 2, of the Remarks that Kim provisional applications (US 61/554,485) fails to show or suggest the element of “receiving, at the UE, a demodulation reference signal (DMRS) in a subframe, the DMRS being generated based on a sequence, the sequence being initialized based on at least one of the first value or the second value” as set forth in claims 1, 10, and 21. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. It is been obvious to one having ordinary skill in the art to understand the UE-specific reference signal (URS) is transmitted in a data region of the subframe. The URS is also called a dedicated reference signal (DRS) or a demodulation reference signal (DM-RS), and sometime called “Dedicated Search Space”. To be more specific, Kim discloses on the provisional applications, common and dedicated search spaces may both exist in the A-POCCH region, on (page 5, Fig. 3). In addition, dedicated reference signal or dedicated Search Space allocated on the subframe the A-PDCCH region. In addition, the UE can detect and decode both PDCCH and E-PDCCH regions (see, Fig.1, and page, 7). On the other side, Logical CCE/RB index sequence discloses for dedicated Search Space allocated on the subframe the A-PDCCH region (see, Fig.1, and page, 7). The index sequences are initialized based on a candidate index i is a selected candidate position index, and is mapped to f (i), wherein i= 1,2,3,…, (see, Fig. 1, and page 8).
Thus, the combination of Nory and Kim meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

US20140314026 Method and apparatus for generating an uplink reference signal sequence in a wireless communication system, 
[0014-0016], generating, by a user equipment (UE), a reference signal sequence in a wireless communication system, wherein the reference signal sequence may be a sequence of a demodulation reference signal (DMRS); [0102], the first m-sequence or the second m-sequence may be initialized according to a cell identifier (ID) for every OFDM symbol. In addition, [0114-0115], disclosed  a cell-specific way of c(i), initialized a DMRS sequence. 
US20130121266 Method and apparatus for generating a reference signal sequence in a wireless communication system.
 CN102340382A Method and device for configuring DMRS (demodulation reference signal) scrambling code sequence; [abstract]: device for configuring a DMRS (demodulation reference signal) scrambling code sequence; and indicates the initial value configuration of the downlink DMRS scrambling code sequence used by single UE.
Zhang et al. (US 20140071936 A1), and [0017], and Fig. 6, generation unit which generates a random seed based on the equation c.sub.init=(.left brkt-bot.n.sub.s/2.right brkt-bot.+1)(2*Max+1)2.sup.16+(n_RNTI+2). 

If the applicant representative believes that any additional claim limitation clarification matters need to be addressed in order to place this application in condition for allowance, or that a telephonic interview will help to materially advance the prosecution of this application, the applicant representative is invited to contact the undersigned Examiner by telephone at the representative’s convenience.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being Nory et al. (U.S. Patent Application Publication No. 2013/0044664), (“Nory”, hereinafter), having an earlier falling date of Aug. 15, 2011 disclosures in provisional application 61/523,568), in view of Kim et al. (US patent 9,510,219, hereinafter “Kim”, having an earlier falling date of Nov. 01, 2011 disclosures in provisional application 61/554,485).  
As per Claim 1, Nory discloses a method, comprising: 
receiving, at a user equipment (UE), a radio resource control (RRC) configuration ([see, e.g., signaled to the UE via UE specific RRC signaling, [0073],and fig. 3]), the RRC configuration including a first value associated with a first enhanced physical downlink control channel (EPDCCH) set and a second value associated with a second EPDCCH set ([see, e.g., the UE may be configured by the base station to monitor both PDCCH and EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0073], and Fig. 3]), 
the first and second EPDCCH sets corresponding, respectively, to first and second sets of physical resource blocks (PRBs) ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]); 
receiving, at the UE, a demodulation reference signal (DMRS) in a subframe ([see, e.g., the UE monitors enhanced control channel candidates using demodulation reference signals (DMRS) in a first subset of subframes, [0022-0023, 0031], and Fig. 2]), 
monitoring, by the UE, EPDCCH candidates in the subframe ([see, e.g., the UE monitors enhanced control channel candidates using demodulation reference signals (DMRS) in a first subset of subframes, [0022-0023, 0031], and Fig. 2]), 
the EPDCCH candidates being associated with at least one of the first or second EPDCCH sets ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]); and 
 receiving, at the UE, downlink control information (DCI) via one or more of the EPDCCH candidates ([see, e.g., The UE then receives downlink control information (DCI) in a subframe in one of the monitored control channel candidates or enhanced control channel candidates in the subframe, abstract, [0022], and Fig. 2]), the DCI indicating resources allocated to the UE for uplink transmission ([see, e.g., the UE may monitor EPDCCH candidates for DCI formats signaling uplink assignments, [0076], and Fig. 2]).
Nory doesn’t appear explicitly disclose: the DMRS being generated based on a sequence, the sequence being initialized based on at least one of the first value or the second value; and transmitting, by the UE, uplink data in response to receiving the DCI. 
However, Kim discloses the DMRS being generated based on a sequence, the sequence being initialized based on at least one of the first value or the second value ([see, e.g., An RS sequence for the associated DM-RS is equivalent to Equation 3, m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs, col. 10, lines 5-20, and Fig. 4]; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1); and transmitting, by the UE, uplink data in response to receiving the DCI ([see, e.g., ACK/NACK signal for uplink (UL) data on a PUSCH transmitted by the wireless device, col. 4, lines 10-15, and Fig. 1; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]). 
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claims 2, 11, Kim further discloses wherein the DMRS is generated based on:

    PNG
    media_image1.png
    57
    598
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    49
    49
    media_image2.png
    Greyscale
 is a parameter used to initialize the sequence, 
    PNG
    media_image3.png
    45
    39
    media_image3.png
    Greyscale
 is an integer, X is one of the first value and the second value, and 
    PNG
    media_image4.png
    55
    72
    media_image4.png
    Greyscale
 is a fixed value ([see, e.g., An RS sequence for the associated DM-RS is equivalent to Equation 3, first value m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs, claim 4, and Col. 10, lines 5-20, and Fig. 4; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claims 3, 12, Kim further discloses further comprising:
initializing, by the UE, the sequence based on at least one of the first value or the second value and generating, by the UE, a reference signal sequence based on the initialized sequence ([see, e.g., An RS sequence for the associated DM-RS is equivalent to Equation 3, first value m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs, claim 4, and Col. 10, lines 5-20, and Fig. 4; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claims 4, 13,  Kim further discloses wherein the DMRS is a first DMRS, the method further comprising receiving a second DMRS, the second DMRS being generated based on the sequence initialized with the at least one of the first value or second value ([see, e.g., An RS sequence for the associated DM-RS is equivalent to Equation 3, first value m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs, claim 4, and Col. 10, lines 5-20, and Fig. 4; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1 ]).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claims 5, 14, Nory further discloses wherein the first and second EPDCCH sets correspond, respectively, to first and second sets of PRB pairs ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]). 
As per Claims 6, 15, Nory further discloses wherein the EPDCCH candidates are sets of enhanced control channel elements ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]). 
        As per Claims 7, 16, Nory further discloses receiving the first and second values via radio resource control (RRC) signaling ([see, e.g., wherein the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, signaled to the UE via UE specific RRC signaling, [0023, 0073], and fig. 3]).
       As per Claims 8, 17, Kim further discloses wherein the first value is configured for localized transmission, and the second value is configured for distributed transmission ([see, e.g., localized transmission may be applied to the EPDCCH set 1, and distributed transmission may be applied to the EPDCCH set 2 disclosed, Col. 16, lines 35-45; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claims 9, 18 Nory further discloses wherein monitoring the EPDCCH candidates includes the UE attempting to decode the EPDCCH candidates ([see, e.g., receive the EPDCCH, UE 302 has to monitor several EPDCCH candidates. Monitoring implies attempting to blindly decode one or more EPDCCH candidates, [0047], and fig. 3]).
As per Claim 10, Nory discloses a user equipment (UE), comprising: 
a UE controller configured to: 
receive a radio resource control (RRC) configuration ([see, e.g., signaled to the UE via UE specific RRC signaling, [0073],and fig. 3]), 
the RRC configuration including a first value associated with a first enhanced physical downlink control channel (EPDCCH) set and a second value associated with a second EPDCCH set ([see, e.g., the UE may be configured by the base station to monitor both PDCCH and EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0073], and Fig. 3]),
the first and second EPDCCH sets corresponding, respectively, to first and second sets of physical resource blocks (PRBs) ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]); 
receive a demodulation reference signal (DMRS) in a subframe ([see, e.g., the UE monitors enhanced control channel candidates using demodulation reference signals (DMRS) in a first subset of subframes, [0022-0023, 0031], and Fig. 2]), 
monitor EPDCCH candidates in the subframe ([see, e.g., the UE monitors enhanced control channel candidates using demodulation reference signals (DMRS) in a first subset of subframes, [0022-0023, 0031], and Fig. 2]), and 
 the EPDCCH candidates being associated with at least one of the first or second EPDCCH sets ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]).   
Nory doesn’t appear explicitly disclose: the DMRS being generated based on a sequence, the sequence being initialized based on at least one of the first value or the second value. 
However, Kim discloses the DMRS being generated based on a sequence, the sequence being initialized based on at least one of the first value or the second value ([see, e.g., An RS sequence for the associated DM-RS is equivalent to Equation 3, m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs, col. 10, lines 5-20, and Fig. 4; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claim 21, is the method claim corresponding to the device claim 10 that has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 21 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 10.
As per Claim 19, Nory and Kim disclose the UE of claim 10, and Kim further discloses wherein the UE controller is further configured to: receive information indicative of resources allocated to the UE for uplink transmission ([see, e.g., A wireless device first receives the CPI on the PCFICH, col. 4, lines 5-7), transmit data on an uplink in response to receiving the information indicative of the resources allocated for uplink transmission ([see, e.g., transmitted by using a fixed PCFICH resource of the subframe, col. 4, lines 5-10).
As per Claim 20, Nory and Kim disclose the UE of claim 10, and Nory further discloses wherein the UE controller is further configured to:
receive downlink control information (DCI) via one or more of the EPDCCH
candidates, the DCI indicating resources allocated to the UE for uplink transmission ([see, e.g., The UE then receives downlink control information (DCI) in a subframe in one of the monitored control channel candidates or enhanced control channel candidates in the subframe, abstract, [0022], and Fig. 2]). Nory appears to be silent to the instant claim, and however Kim discloses transmit uplink data in response to receiving the DCI ([see, e.g., ACK/NACK signal for uplink (UL) data on a PUSCH transmitted by the wireless device, col. 4, lines 10-15, and Fig. 1; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]). 
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claim 22, Nory and Kim disclose the method of claim 21, and Nory further discloses further comprising:
performing, by the UE, EPDCCH demodulation based on the received DMRS ([see, e.g., the UE monitors enhanced control channel candidates using demodulation reference signals (DMRS) in a first subset of subframes, [0022-0023, 0031], and Fig. 2]). 
As per Claim 23, Nory and Kim disclose the method of claim 21, and Kim further discloses wherein the DMRS is generated based on:

    PNG
    media_image1.png
    57
    598
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    49
    49
    media_image2.png
    Greyscale
 is a parameter used to initialize the sequence, 
    PNG
    media_image3.png
    45
    39
    media_image3.png
    Greyscale
 is an integer, X is one of the first value and the second value, and 
    PNG
    media_image4.png
    55
    72
    media_image4.png
    Greyscale
 is a fixed value ([see, e.g., An RS sequence for the associated DM-RS is equivalent to Equation 3, first value m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs, claim 4, and Col. 10, lines 5-20, and Fig. 4; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]). 
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claim 24, Nory and Kim disclose the method of claim 21, and Kim further discloses further comprising:
initializing, by the UE, the sequence based on at least one of the first value or the second value and generating, by the UE, a reference signal sequence based on the initialized sequence ([see, e.g., An RS sequence for the associated DM-RS is equivalent to Equation 3, first value m=0, 1, . . . , 12N.sub.RB−1, and N.sub.RB is a maximum number of RBs, claim 4, and Col. 10, lines 5-20, and Fig. 4; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claim 25, Nory and Kim disclose the method of claim 21, and Nory further discloses wherein the first and second EPDCCH sets correspond, respectively, to first and second sets of PRB pairs ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]).
As per Claim 26, Nory and Kim disclose the method of claim 21, and Nory further discloses wherein the EPDCCH candidates are sets of enhanced control channel elements ([see, e.g., the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, [0023, 0031], and Fig. 2]). 
As per Claim 27, Nory and Kim disclose the method of claim 21, and Nory further discloses receiving the first and second values via radio resource control (RRC) signaling ([see, e.g., wherein the UE may be configured by the base station to monitor EPDCCH candidates in a first subset of subframes and a second subset of subframes within the frame, signaled to the UE via UE specific RRC signaling, [0023, 0073], and fig. 3]). 
As per Claim 28, Nory and Kim disclose the method of claim 21, and Kim further discloses wherein the first value is configured for localized transmission, and the second value is configured for distributed transmission ([see, e.g., localized transmission may be applied to the EPDCCH set 1, and distributed transmission may be applied to the EPDCCH set 2 disclosed, Col. 16, lines 35-45; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1]).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).
As per Claim 29, Nory and Kim disclose the method of claim 21, and Nory further discloses wherein monitoring the EPDCCH candidates includes the UE attempting to decode the EPDCCH candidates ([see, e.g., receive the EPDCCH, UE 302 has to monitor several EPDCCH candidates. Monitoring implies attempting to blindly decode one or more EPDCCH candidates, [0047], and fig. 3]).
As per Claim 30, Nory and Kim disclose the method of claim 21, and Kim further discloses further comprising:
receiving, at the UE, information indicative of resources allocated to the UE for uplink transmission ([see, e.g., A wireless device first receives the CPI on the PCFICH, col. 4, lines 5-7), and transmitting, by the UE, data on an uplink in response to receiving the information indicative of the resources allocated for uplink transmission ([see, e.g., transmitted by using a fixed PCFICH resource of the subframe, col. 4, lines 5-10; and see provisional, page 5 and Fig. 3; page 7, and Fig. 1; and page 8, and Fig.1).
In view of the above, having the system of Nory and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nory as taught by Kim. The motivation for doing so would have been to provide carries a variety of control information results increase capacity of the control channel and to improve scheduling flexibility (Kim, Col.1, lines 47-51).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

				/SYED ALI/                                           Primary Examiner, Art Unit 2468